FILED: May 4, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
GILBERT C. BROWN,
Petitioner on Review,
	v.
S. FRANK THOMPSON,
Superintendent,
Oregon State Penitentiary,
Respondent on Review.
(CC 96C13583; CA A100035; SC S45957)
	On joint petition for reconsideration filed February 27,
2001.*
	Harrison Latto, Portland, filed the petition for petitioner
on review.
	Timothy A. Sylwester, Assistant Attorney General, Salem,
filed the motion to recall the appellate judgment and to
reconsider the order denying the petition for review.  With him
on the motion were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	Anthony D. Bornstein, Assistant Federal Public Defender,
Portland, filed the joint petition for reconsideration.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
and Riggs, Justices.**
	MEMORANDUM OPINION
	The joint petition for reconsideration is allowed, and the
appellate judgment is recalled.  The order denying review is
vacated, and the petition for review is allowed.  The decision of
the Court of Appeals is reversed, and the case is remanded to the
Court of Appeals for further consideration in light of Hamel v.
Johnson, 330 Or 180, 998 P2d 661 (2000).
	*Appeal from Marion County Circuit Court, Joseph V. Ochoa, Judge. 157 Or App 187, 966 P2d 831 (1998).
	**Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case.  Kulongoski and De
Muniz, JJ., did not participate in the consideration or decision
of this case.